


Exhibit 10.2


The Laclede Group


2006 Equity Incentive Plan
Restricted Stock Unit Award Agreement




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is made as of this 14th day of
February 2008, between The Laclede Group, Inc. (the “Company”) and Douglas H.
Yaeger (the “Participant”).  References in this Agreement to “Company” include
Subsidiaries and any entity that succeeds to all or substantially all of the
business of The Laclede Group, Inc.


Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as approved
by shareholders in January 2006, (the “Plan”), the award under this Agreement is
being made as a special grant of restricted stock units of the Company
authorized by the Board of Directors and the Board’s Compensation Committee
(“Committee”), subject to the Participant’s acceptance of the terms, conditions
and restrictions applicable to the restricted stock units set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:


1.           Award of Restricted Stock Units.  Pursuant and subject to the terms
and conditions set forth herein and in the Plan, the Company awards to the
Participant Fifteen Thousand (15,000) restricted stock units (the “Units”),
subject to the terms, conditions and restrictions described in this Agreement
and in the Plan (the “Award”).


2.           Award Date.  The Award Date of the Units in this Award is
February 14, 2008.


3.           Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the plan
administrator, shall govern.  All capitalized terms used herein, but not
otherwise defined, shall have the meaning given to such terms in the Plan.


4.           Restrictions and Conditions.  The Units are being awarded to
Participant subject to the transfer and forfeiture conditions set forth below
that shall lapse, if at all, as described in Section 5.


5.           Lapse of Restrictions.  The Participant accepts this Award and
agrees that the restrictions relative to the Units shall lapse and Participant
shall vest in all Units on December 1, 2011 (the “Vesting Date”) provided
Participant has not left the employment of the Company for any reason other than
a termination by the Company without Cause
 
1


prior to such Vesting Date.  If the Participant’s employment is terminated by
the Company without Cause prior to the Vesting Date, the restrictions shall
lapse as to all Units upon the date of such termination.  Participant
acknowledges, however, that Participant shall forfeit for no consideration all
Units under this Award if Participant leaves the employ of the Company other
than by termination by the Company without Cause.


Notwithstanding anything in the Plan to the contrary, restrictions on the Units
shall not lapse solely upon the occurrence of a Change in Control.


6.           Dividends and Other Shareholder Rights.  Participant shall have no
rights as a shareholder of the Company in respect of the Units including the
right to vote and to receive cash dividends or dividend equivalents and other
distributions until delivery of the shares of Common Stock in settlement of the
Units.


7.           Adjustments.  In the event of any Event (as defined in Section 13.1
of the Plan) that the plan administrator determines should result in the
adjustment of Common Stock to prevent dilution or enlargement of the benefits
intended to be granted hereunder, the plan administrator shall adjust the Award
as it deems appropriate to prevent such dilution or enlargement.


8.           Delivery of Certificates or Equivalent.  Upon the lapse of
restrictions applicable to the Units, the Company shall deliver to the
Participant a certificate or evidence of direct registration of a number of
shares of Common Stock equal to the number of Units upon which such restrictions
shall have lapsed.  No fractional shares shall be issued.


9.           No Right to Continued Employment.  Nothing in this Agreement shall
confer on the Participant any right to continuance of employment by the Company
or a subsidiary nor shall it interfere in any way with the right of
Participant’s employer to terminate Participant’s employment at any time.


10.           Tax Withholding.  The Company is entitled to withhold applicable
taxes for the respective tax jurisdictions attributable to this Award or any
payment made in connection with the Units.  Participant may satisfy any
withholding obligation by electing to have the plan administrator retain shares
of Common Stock deliverable in connection with the Units having a Fair Market
Value on the date the restrictions lapse as provided in Section 5 equal to the
amount to be withheld.


11.           Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Agreement to the contrary, the Participant
shall pay to the Company the Fair Market Value of the shares of Common Stock
attributable to the Units that vest under this Award, if, during the period
beginning on the Award Date hereof and ending 12 months following the date the
Participant’s employment with the Company terminates, the Participant: (1)
discloses Confidential Information, as defined below, to any person not employed
by the Company or not engaged to render services to
 
2


the Company; or (2) Solicits Employees, as defined below.  Fair Market Value
shall be calculated on the date of the first violation of this Section 11.


For purposes of this Section 11, “Confidential Information” means information
concerning the Company and the business that is not generally known outside the
Company, and includes (A) trade secrets; (B) intellectual property; (C) methods
of operation and processes; (D) information regarding present and/or future
products, developments, processes and systems; (E) information on customers or
potential customers, including customers’ names, sales records, prices, and
other terms of sales and cost information; (F) personnel data; (G) business
plans, marketing plans, financial data and projections; and (H) information
received in confidence from third parties. This provision shall not preclude the
Participant from use or disclosure of information known generally to the public
or of information not considered confidential by persons engaged in the business
conducted by the Company or subsidiary or from disclosure required by law or
court order.


“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the Company or a subsidiary within the 12-month
period immediately preceding the date of such hire or solicitation or attempt to
hire) to leave the employment of the Company or a subsidiary.


12.           Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto that form a part hereof, contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter and may only be amended by mutual written
consent of the parties.


13.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Missouri, without
regard to the provisions governing conflict of laws.


14.           Compliance with Laws and Regulations.  The obligation of the
Company to deliver shares of Common Stock hereunder shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.


15.           Non-Transferability.  The Units shall not be transferable by
Participant and may not be, sold, assigned, disposed of, or pledged or
hypothecated as collateral for a loan or as security for performance of any
obligation or for any other purpose until after the restrictions have lapsed as
provided in Section 5.


3


Further, for a period of 12 months after the Vesting Date, Participant shall not
transfer, assign, sell, dispose of, pledge or hypothecate as collateral for a
loan or as security for performance of any obligation or for any other purpose
shares of Common Stock delivered to Participant upon the lapse of restrictions
on the Vesting Date.  The parties agree that this restriction on transfer of
shares of Common Stock shall not restrict Participant’s ability to elect to have
the plan administrator retain shares for tax withholding purposes as provided in
Section 10.


16.           Participant Acknowledgment.  By accepting this Award, the
Participant acknowledges receipt of a copy of the Plan, and acknowledges that
all decisions, determinations and interpretations of the plan administrator in
respect of the Plan and this Agreement shall be final and conclusive.


In addition, the Participant expressly acknowledges that violation by the
Participant of Section 11 of this Agreement will obligate the Participant to pay
to the Company the Fair Market Value of Common Stock relative to the Units that
become vested pursuant to Section 5.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.






 
THE LACLEDE GROUP, INC.
       
By:
     
M. D. Waltermire
 
Title:
Chief Financial Officer
               
Douglas H. Yaeger
     






 
4
 
 
